 LA POINTE MACHINE TOOL COMPANY171fore, order that the election be set aside and direct that a new electionbe held.[The Board set aside the election held on March 4, 1955.][Text of Direction of Second Election omitted from publication.]La Pointe Machine Tool CompanyandAmerican Federation ofTechnical Engineers,AFL, Petitioner.Case No. 1-RC-341.July 14,1955SUPPLEMENTAL DECISION AND CERTIFICATION OFRESULTS OF ELECTIONPursuant to a Decision and Direction of Election issued herein onJuly 28, 1954,1 an election by secret ballot was conducted on August 25,1954, under the direction and supervision of the Regional Director ofthe First Region, among the employees in the unit found appropriateby the Board." Following the election, a tally of ballots was furnishedthe parties.The tally shows that of approximately 24 eligiblevoters,21 cast valid ballots, of which 5 were for the Petitioner and 16 were forLocal 3536, United Steelworkers of America, CIO; 1 ballot was voidand no ballots were challenged.Thereafter, Petitioner filed timely objections to conductaffectingthe results of the election.The Regional Director investigated thematter and, on October 5,1954, issued and duly served upon the partieshis report on objections in which he recommended that the objectionsbe dismissed.On October 15, 1954, Petitioner filed exceptions to theRegional Director's report.The Board found that Petitioner's ex-ceptions raised substantial and materialissuesof fact and ordered ahearing to resolve the issues.On January 6, 1955, the hearing washeld before Thomas S. Wilson.On February 24, 1955, the hearingofficer issued and served on the parties his report on objections inwhich he found that, by certain conduct more specifically referred tohereinafter, the Employer had interfered with the employees' freechoice of a bargaining representative.He, therefore, recommended1 109 NLRB 514. Local 3536, United Steelworkers of America, CIO, was permitted tointervene in the proceeding on the basis of its contract with the Employer.2 Petitioner sought a unit of all draftsmen,drafting apprentices,tracers, detailers, de'-signers, and checkers,excluding all other employees,guards, watchmen,and supervisorsas defined in the Act. Since December 1944, the Intervenor has been the collective-bar-gaining representative for all the Employer's production and maintenance employees anddraftsmen.In July 1950 clerical employees were added to the unit.The Board, in itsDecision and Direction of Election, found that the petition was timely filed, that theemployees involved were technical employees and that they might constitutea separateunit.Itmade no final determination prior to ascertaining the desires of these employeesas expressed in the election.Selection of the CIO would indicate a desire to remain partof the existing unit currently represented by the Intervenor.113 NLRB No. 19. 172DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat the election be set aside.The Employer and Intervenor exceptedto the report.The Board has reviewed the hearing officer's rulings made at thehearing and finds that no prejudicial error was committed. The rul-ings are hereby affirmed.On the basis of the entire record, we make the following findings :1.The Employer's speeches :The hearing officer determined that in preelection speeches deliveredby Employer's Vice-President Dowd and President Printerville therewere threats of reprisal should the employees in the appropriate unitvote for the Petitioner and implied promises of benefit should theyvote for the Intervenor.'Dowd in his speech stated:Ask yourselves whether you think the Company would do morefor the AFL or the CIO. And if the AFL cannot deliver, wheredo you stand? Let's assume that the Company finally is negotiat-ing with the AFL and in the course of negotiations offers a con-tract with wage reductions, lesser vacations and no group insur-ance.The AFL will tell you that you are a separate unit and youhave the right to strike. If they are honest with you-and I thinkthey will be-they will tell you that the other employees of theCompany probably will work while you strike and, more thanthat, if the Company gets permanent replacements to take yourjobs while you are on strike, that you have lost your jobs.Printerville expressed himself as follows :Do any of you stand to gain if they [AFL] come in or do youstand to lose?What can they do for you that you have not gotthe machinery to do now?How do you think the Company willget along with them? If the Company does not see eye to eyewith them, how can they make good on any promise they maketo you?And if they cannot make good, what happens to you?What can happen to the Scanlon Plan, group insurance, seniority,vacation and other fringe benefits, wage rates?These are buta few of the questions which you should ask yourselves; theanswers are bound to enlighten every one of you.We do not believe that such language, alone, or considered in con-text, conveys a threat of economic reprisal in the event of an AFLvictory and that it interfered with the employees' freedom of choice.The Employer merely expressed its preference for one union overthe other and its preelection opinion as to the possible consequences8 The Employer's statementthat it intended to contest the Board's unit determinationif the AFL won the election was privileged as a statement of its legal positionWesting-houseElectric Corporation,110 NLRB 332 LA POINTE MACHINE TOOL COMPANY173of a strike which might result from a vote for the Petitioner. Itwas privileged to do both.4Nor do we regard as a threat of reprisal the statement that, duringnegotiations for a separate contract with the Petitioner, the Employermight not offer benefits as great as those presently enjoyed under theexisting contract with the Intervenor.Good-faith bargaining doesnot require as a matter of law that, in bargaining with a new repre-sentative for a new contract, the benefits negotiated for and incor-porated in a prior contract be necessarily treated as the startingpoint of negotiations.Indeed, it seems to us that, in response toquestions posed after his speech as to the status of existing benefitsshould the AFL win the election, Dowd dispelled any idea of unlawfulretribution by his statements that such matters would have to berenegotiated with the Petitioner.Thus, this case does not come withinthe purview of our decision inRein Company,'relied upon by thehearing officer, where the Board found the Employer had threateneddiscontinuance of such benefits prior to bargaining.2.The campaign of the CIO president:During the week preceding the election, Intervenor's president,O'Brien, spent approximately 2 hours per day in the drafting roomtalking to the employees and urging them to give his new administra-tion a chance to work out the representation problems which hadarisen.The AFL made no request for an equal opportunity to solicit.The hearing officer found that Petitioner's objection should be sus-tained "solely" because of the interrelationship between the speechesand this activity.We have already determined that the Employer'sspeeches did not interfere with its employees' choice of a bargainingagent.With regard to the solicitation, itself, we find no merit in Peti-tioner's objection, even if we assume the Employer had knowledge ofO'Brien's campaign.The Board has consistently held that it is notinterference with an election to permit 1 of 2 labor organizations tosolicit support on company property and time where there is no show-ing that the other labor organization involved had requested and beendenied similar privileges.'In view of our foregoing findings, we hereby overrule the Peti-tioner's objections and reject the hearing officer's recommendations.The Board in its Decision and Direction of Election, dated July28, 1954, made no final determination of appropriate unit but ruledthat such determination would depend in part on the results of theelection.6 P.W. WoolworthCo., 111NLRB 766;National Furniture Manufacturing Company,Inc.,106 NLRB1300;Stewart-Warner Corporation,102 NLRB 1153.6111 NLRB 537.6 StokelyFoods, Inc,101 NLRB 99; e4MorgantonFull Fashioned Hosiery Company,107 NLRB 1534. 174DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the entire record in the case, the Board makes thefollowing :SUPPLEMENTAL FINDINGS OF FACTWe find the draftsmen, drafting apprentices, tracers, detailers, de-signers, and checkers at the Employer's Hudson, Massachusetts, planthave selected Local 3536, United Steelworkers of America, CIO, astheir bargaining representative ; and it appearing that this organiza-tion is now the exclusive bargaining representative of a plantwideunit of production and maintenance employees and office clericals;IT IS HEREBY CERTIFIED that the said organization may continue tobargain for the employees in the above-named category as part of theexisting unit which it currently represents.MEMBER MURDOCK, dissenting :Unlike my colleagues I am convinced that the Employer, in its pre-election speeches, intended to and did convey to its employees threatsof reprisals if the AFL should win the election, and that in so doingthe Employer interfered with the employees' freedom to choose a col-lective-bargaining representative.I am further of the opinion thatby threatening to refuse to bargain with the AFL unless ordered todo so by a Federal court, the Employer also interfered with the em-ployees' free and untrammeled choice of a representative.It is conceded that the Employer favored the CIO and that, throughits preelection speeches, it attempted to influence its employees to voteCIO. This fact, of which the employees were well aware, gives addedmeaning to certain of the statements made in the preelection speeches.Thus, viewed against this background, the statement :Ask yourselves whether you think the Company would do morefor the AFL or the CIO.made by Vice-President Dowd, in a speech 1 week prior to the elec-tion, could only be interpreted by the employees to mean that the Em-ployer would do more for the CIO than for the AFL; that necessarilythe employees would receive fewer economic benefits from the Em-ployer if they chose to be represented by the AFL.Dowd, apparently not satisfied that he had thus conveyed to the em-ployees the Employer's threat to cause them to lose economic benefitsif they voted AFL, went on to enumerate the specific areas in whichthe Employer might effect such losses. Picturing an AFL victory, hesaid :Let's assume that the Company finally is negotiating with theAFL and in the course of negotiations offers a contract withwage reductions, lesser vacations and no group insurance.[Em-phasis supplied.] LA POINTE MACHINE TOOL COMPANY175At this point, what other impression had the Employer created butthat it might bring about reduced wages and vacation time and theelimination of its group-insurance program if the AFL won the elec-tion?To strengthen the impression already created, the Employer'spresident, Printerville, who spoke at an employee meeting held 2 daysbefore the date of the election, said:Do any of you stand to gain if they [AFL] come inor do youstand to lose?. . . How do you think the Company will getalong with them? If the Company does not see eye to eye withthem, hoNv can they make good on any promise they make to you?If they cannot make good, what happens to you?What can hap-pen to the Scanlon Plan, group insurance, seniority, vacation andother fringe benefits, wage rates?[Emphasis supplied.]A threat or promise can be no less effective when implied in a ques-tion or supposition as when made directly.All that is necessary isthat the idea be gotten across.This was the case here. From the Em-ployer's questions and hypothetical statement, and with the knowl-edge that the Employer strongly favored the CIO and had the powerto effect serious economic loss if its will was not obeyed, the employeescould draw no other conclusion but that the Employer could andwould punish them by reducing benefits if they voted AFL.The majority attempts to justify the Employer's statements on theground that "Good faith bargaining does not require . . . that, inbargaining with a new representative for a new contract, the benefitsnegotiated for and incorporated in a prior contract be necessarilytreated as the starting point of negotiations."To my mind, whetheror not the Employer, as a matter of law, would be required to continuefor its employees any of the CIO contract benefits should the AFL beelected is irrelevant to the determination to be made in this case.Thequestion here is whether the Employer, through the words of its twotop-ranking officials, threatened the employees with reprisals if theAFL won the election so as to interfere with the employees' freechoice of a collective-bargaining representative.As I have concludedabove, the Employer has done exactly this. It made clear to its em-ployees, albeit through implications and innuendoes, that,through itsactions,they would lose if they chose the AFL and would gain if theychose the CIO.Apart from the above threats of economic reprisals the Employer,through speeches of both Dowd and Printerville, threatened that itwould refuse to bargain with the AFL even if the AFL won theelection and was certified by the Board; that the employees wouldremain without collective-bargaining representation for many months 176DECISIONS OF NATIONAL LABOR RELATIONS BOARDif they chose the AFL, until the employer would be ordered to bargainby a Federal court. In concluding that this anticipatory refusal tobargain did not constitute grounds for setting aside the election, themajority apparently relies upon the decision inNational FurnitureManufacturing Company, Inc.,106 NLRB 1300, which overruledMetropolitan Life Insurance Co.,90 NLRB 935. (The majority'sdecision in the instant case does not make specific mention of theEmployer's threat to refuse to bargain.)As I stated in my dissentingopinion inEsquire, Inc.,107 NLRB 1238, I do not agree with theNational Furnituredecision and would continue to adhere to theBoard's previous doctrine that an employer's announcement prior toa Board-directed election that it will not bargain with the winningunion, creates such an impression of futility in the minds of the votersas to constitute interference with the voters' sober and thoughtfulchoice which a free election is designed to reflect.The facts of theinstant case constitute an excellent medium for conveying the wisdomof that doctrine.Here, pursuant to a Decision and Direction of Elec-tion of the Board, a group of draftsmen were given the opportunityto choose between two unions, the CIO, if they desired tocontinueto be represented as part of an overall production and maintenanceunit, or the AFL, if they desired to be represented separately.TheEmployer, within 5 days of the election, informed these employeesof its preference for the CIO and stated that it would not bargainwith the AFL even if the AFL won the election; it made clear tothe employees that the legal processes for compelling it to bargainare long and drawn out, possibly extending over many months, imply-ing that the employees would be without collective representationduring this period if they chose the AFL.From this conduct, whatother feelings could the employees have had but that a vote for theAFL was futile and would result in the loss of collective representa-tion until the Employer had exhausted all of its legal remedies andthat a vote for the CIO would at least assure the continuance of theexisting collective representation by that union.Moreover, when weconsider the cumulative effect of telling employees that if they choosethe AFL they will be getting months of litigation without collectivebargaining, and even if it eventually gets its bargaining rights theywill get less benefits than they would with the CIO as their repre-sentative, I cannot believe that a free and uncoerced choice wasaccorded the employees.Upon the foregoing, I would find that the results of the electiondo not represent the employees' free and uncoerced choice of a collec-tive-bargaining representative and that, therefore, the election shouldbe set aside.